Order, Supreme Court, Bronx County (Doris Gonzalez, J.), entered on or about November 14, 2016, which denied plaintiff’s motion for leave to renew defendants’ motion for summary judgment dismissing the complaint based on the serious injury threshold of Insurance Law § 5102 (d), unanimously affirmed, without costs. Plaintiff’s motion for leave to renew defendants’ motion for summary judgment contains none of the medical evidence submitted on the prior motion and is therefore insufficient to permit a determination whether the prior motion should be denied upon renewal (see CPLR 2214 [c]; 2221 [e]). Moreover, the motion does not contain reasonable justification for plaintiff’s failure to submit affirmed medical reports in opposition to the prior motion (see CPLR 2221 [e] [3]) even after being granted multiple extensions of time to oppose (see Amtrust-NP SFR Venture, LLC v Vazquez, 140 AD3d 541 [1st Dept 2016], lv dismissed 28 NY3d 1102 [2016]). Concur — Tom, J.P., Mazzarelli, Andrias, Oing and Singh, JJ.